Title: From Benjamin Franklin to the Judges of the Admiralty of Cherbourg, 26 May 1780
From: Franklin, Benjamin
To: Judges of the Admiralty of Cherbourg


Gentlemen,
Passy 26 May 1780
I have received the Procès Verbaux and other Papers which you did me the Honour to send me, agreable to the 11th. Article of the Regulation of the 27th. Sep 1778. These Pieces relate to the taking of the Ship Flora, whereof was Captain Henry Roodenberg, bound from Rotterdam to Dublin, and arrived at Cherbourg in France, being taken the 7th Day of April 1780. by Capt. Dowlin, commander of the American Privateer the Black Prince.
It appears to me from the above mentioned Papers, that the said Ship Flora is not a good Prize, the same belonging to the Subjects of a Neutral Nation: But that the Cargo is really the Property of the Subjects of the King of England, tho’ attempted to be masqu’d as neutral.
I do therefore request that after the Cargo Shall be landed, you would cause the said Ship Flora to be immediately restored to her Captain, and that you would oblige the Captors to pay him his full Freight according to his Bills of Lading, and also to make good all the Damages he may have sustained by Plunder or otherwise. And I farther request that as the Cargo is perishable you would cause it to be sold immediately, and retain the Produce deposited in your Hands, to the End that if any of the Freighters, being Subjects of their High Mightinesses the States General, will declare upon Oath that certain Parts of the said Cargo were bonâ fide shipp’d on their own Account and Risque, and not on the Account or Risque of any British or Irish Subject, the Value of such Parts may be restored: Or that if the Freighters or any of them should think fit to appeal from this Judgment to the Congress, the Produce so deposited may be desposed of according to their final Determination.
I have the honour to be, Gentlemen, Your most obedient and most humble Servant.
B FranklinMinister Plenipotentiary from theUnited States of Americaat the Court of France.
To Messrs. the Judges of the Admiralty at Cherbourg
